Citation Nr: 0615633	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  04-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to an earlier effective date prior to January 1, 
2002, for the grant of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which granted service connection for lung 
carcinoma and metastatic brain carcinoma and assigned 
separate 100 percent disability evaluations effective from 
January 1, 2002.  That decision also granted entitlement to 
special monthly compensation based on housebound criteria as 
well as basic eligibility to Dependants' Education Assistance 
effective from January 1, 2002.  The appellant, the wife of 
the veteran, appealed that decision to BVA seeking an earlier 
effective date for the grant of accrued benefits, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a January 2004 rating decision, the RO granted service 
connection for lung carcinoma and metastatic brain carcinoma 
on an accrued basis, effective January 1, 2002, the enactment 
date of a liberalizing law pursuant to which the benefits 
were granted.  

CONCLUSION OF LAW

An effective date prior to January 1, 2002, for accrued 
benefits is not warranted under the law.  38 U.S.C.A. §§ 
5107, 5110(g) (West 2002); 38 C.F.R. § 3.114(a)(3) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

The Board acknowledges that the appellant has not been 
notified of the laws and regulations regarding her claim 
currently on appeal.  However, as will be discussed below, 
the Board has determined that there is no legal entitlement 
to the claimed benefits as a matter of law.  The notice 
provisions and duty to assist provisions of the VCAA are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
As there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of 
law, the VCAA is inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for an earlier 
effective date.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issue of entitlement to an earlier 
effective for the grant of accrued benefits without further 
development.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Law and Analysis

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).  In all other cases, only so much of the accrued 
benefits may be paid as may be necessary to reimburse the 
person who bore the expenses of the veteran's last sickness 
and burial. 38 U.S.C.A. § 5121(a)(5).  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In this case, the veteran filed a claim for service 
connection on April 20, 2000, which was denied by the RO in a 
May 2000 rating decision.  More specifically, the RO noted 
that the medical evidence of record showed that the veteran's 
left hilum mass did not manifest within the 30 year 
presumptive period then in effect for claims for service 
connection for respiratory cancers based on herbicide 
exposure.  The veteran was notified of that decision and of 
his appellate rights, but he did not appeal that decision.  
He subsequently died in March 2002.  

Following his death, the veteran's wife submitted a claim for 
burial benefits and for service connection for the cause of 
his death in March 2002.  A January 2003 rating decision 
denied service connection for the cause of the veteran's 
death and for entitlement to accrued benefits.  With respect 
to the denial of service connection for the cause of death, 
the RO explained that the veteran was onboard a ship in the 
DaNang Harbor, but that there was no evidence that he had 
disembarked.  As such, the evidence of record did not 
indicate that the veteran had had service in Vietnam or that 
he had herbicide exposure through some other military 
experience.  With regard to the denial of accrued benefits, 
the RO noted that there was no claim for VA benefits pending 
at the time of the veteran's death.

A subsequent rating decision dated in December 2003 granted 
service connection for the cause of the veteran's death as 
well as basic eligibility to Dependants' Educational 
Assistance effective from March 3, 2000.  The RO noted that 
additional information had been received that provided 
sufficient evidence that the veteran would have been involved 
in the unloading and loading of the ship in the DaNang 
Harbor.  Nevertheless, the December 2003 rating decision once 
again denied entitlement to accrued benefits because there 
was no claim pending at the time of the veteran's death.  The 
RO explained that there was a requirement that respiratory 
cancer (e.g., cancers of the lung) become manifest within 30 
years of the veteran's herbicide exposure when VA rendered 
its decision denying service connection for a left hilum mass 
and that the veteran did not reapply for the benefit during 
his lifetime.  As such, the denial of service connection for 
a left hilum mass was considered to be final, and entitlement 
to accrued benefits was denied.

The veteran's wife subsequently filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child, 
in December 2003.  She also filed a notice of disagreement 
that same month in which she disagreed with the December 2003 
rating decision denying entitlement to accrued benefits.  The 
January 2004 rating decision currently on appeal granted 
service connection for lung carcinoma and metastatic brain 
carcinoma and assigned separate 100 percent disability 
evaluations effective from January 1, 2002.  The RO explained 
that service connection for lung carcinoma was being granted 
on the basis of a liberalizing law and that service 
connection for metastatic brain carcinoma was granted on a 
secondary basis.  The January 2004 rating decision also 
granted entitlement to special monthly compensation based on 
housebound criteria as well as basic eligibility to 
Dependants' Education Assistance effective from January 1, 
2002, as the criteria for those benefits were met with the 
grant of separate 100 percent disability evaluations for lung 
carcinoma and metastatic brain carcinoma.   

The June 2004 Statement of the Case explained that the 
additional evidence received in July 2002 and December 2003 
as well as a change in legislation effective from January 1, 
2002 had prompted a complete review of the veteran's claims 
file, as the liberalizing legislation pending at the time of 
the veteran's death was considered to be an informal claim.  

The Board notes that the Veterans Education And Benefits 
Expansion Act of 2000 (and, in particular, Section 201 of 
Public Law 107-103) eliminated the requirement that 
respiratory cancer (e.g., cancers of the lung) become 
manifest within 30 years of the veteran's departure from 
Vietnam to qualify for the presumption of service connection 
based on exposure to herbicides, such as Agent Orange, during 
such foreign service.  The effective date of the new law is 
January 1, 2002.  

Section 5110(g) of the law and its implementing regulation, 
38 C.F.R. § 3.114(a), provide an exception to the general 
rule for assigning effective dates for awards of compensation 
where the award was made pursuant to a liberalizing law.   
Section 5110(g) provides, in pertinent part, that where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g).  

38 C.F.R. § 3.114(a) provides that where pension, 
compensation, or DIC is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or DIC is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalizing 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of the claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim 
is reviewed on the initiative of VA more than one year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a)(2).  If a claim is reviewed at the request of the 
claimant more than one year after the affective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to an earlier effective date for 
the grant of accrued benefits.  In this case, service 
connection for lung carcinoma and thereby secondary service 
connection for metastatic brain carcinoma could not be 
granted until the passage of the Veteran Education And 
Benefits Expansion Act of 2000, and, in particular, Section 
201 of Public Law 107-103, which became effective on January 
1, 2002.  As the accrued benefits were granted pursuant to 
that liberalizing law, the effective date for that grant can 
be no earlier than January 1, 2002.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a); McCay v. Brown, 9 Vet. App. 
183 (1996) ("plain language of section 5110(g) prohibits a 
retroactive award prior to the effective date of the 
legislation."), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 
Williams v Principi, 15 Vet. App. 189 (2001) (en banc), aff'd 
310 F.3d 1374 (Fed. Cir. 2002).  Accordingly, the Board 
concludes as matter of law that the veteran is not entitled 
to an effective date prior to January 1, 2002, for the grant 
of accrued benefits.  


ORDER

An earlier effective dated prior to January 1, 2002 for the 
grant of accrued benefits is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


